                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:19-cv-57-GCM

 BRIAN ALBRIGHT,
 on behalf of Amy Albright

                   Plaintiff,

 v.
                                                          ORDER
 NANCY A. BERRYHILL

                   Defendant.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Lindsay F. Osterhout, filed February 7, 2019 (Doc. No. 4).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Ms. Osterhout is admitted to appear before this

court pro hac vice on behalf of Defendant, Brian Albright, on behalf of Amy Albrigh.

       IT IS SO ORDERED.


                                          Signed: February 11, 2019
